COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:       Nadia R. Williams v. The State of Texas

Appellate case number:     01-16-00781-CR

Trial court case number: 1434378

Trial court:               182nd District Court of Harris County

Date motion filed:         June 28, 2017

Party filing motion:       Appellant

       Appellant’s motion for rehearing is DENIED. See TEX. R. APP. P. 49.3.


Judge’s signature: /s/ Russell Lloyd
                   Acting for the Court

Panel consists of: Justices Jennings and Lloyd

Jennings, J., dissenting from the denial of rehearing.


Date: July 25, 2017